Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 1 of 9




             EXHIBIT C
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 2 of 9




                                           BOOMERANG_10/30/20 HRG. EX._000029
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 3 of 9




                                           BOOMERANG_10/30/20 HRG. EX._000030
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 4 of 9




                                           BOOMERANG_10/30/20 HRG. EX._000031
Case 20-34879 Document
                 Schedule88-3
                         1    Filed in TXSB on 10/29/20 Page 5 of 9

         ~   .......
              ••




                                                           BOOMERANG_10/30/20 HRG. EX._000032
                                                                              Schedule 2
                                                    Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 6 of 9

00348 EAGLE PIPE 14104-010            4/30/2020     5/10/2020     5/30/2020      35.634.18    35,634.18     0 .00   35.634.18     0.00   0.00   0.00   51/2.36120.00 Cf pUO/CpIG cY l CBC-HT R3           "AO
00348     EAGl[ PIP E   14105-010     4/30{l020     5/10/2020     5/30/2020      35.118.52    ]5,718.52     0.00    35,718.52     0.00   0.00   0.00   S 1/2 .l61 20.00 CV 1'1101 CPt G Cf TCBC·Hl Rl     23.55
00348     EAGLE PIPE    74106-010     4/30/2020     5/10/2020     5/3012020      35.641.22    35,647,22     0.00    35,647.22     0.00   0.00   0.00   51/2.3 6120,000 puOI CPlG 0 TCSC·HT R3             23.50
00348     EAGI.f:PlPE   74102.{l1O    4/30/2020     5/10/2020     5/30/2000      35,S07.81    35,501.81     0.00    ]5,so7.81     0.00   0.00   0.00   5112.361 20.00ct PUOI CPlGCfTCBC·HT fU             23.41
0Il348    EAGLE PIPE    1410HllO      4/30/2020     5/10/2020     5/30/2020      35,556.05    35,556.0'5    0.00    3S,5S6.05     0.00   0.00   0.00   51/2 .361 ZO.OO Ci 1'110/ CPlG CYTC8C-HT R3        23.44
(J()]48   EAGLE PIPE    141OS.{l10    4/30/201.0    5/10/2020     5/30/2020      35,862.94    35,862.9 4    0.00    35.862.94     0.00   0.00   0.00   51/2.361 20.00 CYP110/ CpLG cY TCIIC·HT R3         23,64
00348     EAGLE PiPE    74109-010     4/3012020     5/10/2020     5/30/2fnO      35,405.87    35.405.87     0.00    ]5,405.87     0.00   0.00   0.00   51/2.361 2O.00C'/' puOI CPLG Cf TCSC·HT R3         2l.34
00348     EAGLE PIPE    74110-010     4/30/2020     5/10/2020     5/JO/2020      35.S12.S1    35,512.51     0 .00   35.512.51     0.00   0.00   0.00   51/2361 20.000 P110/CpLG OTC8C·HT R3               23.41
                                                                                                                                                0.00   51/2.361 2O.oocy pUO/CPIG CYTC8C·HT R3
00348
00348
          EAGLE PIPE
          EAGI.f PIPE
                        7Ull..()10
                        74113-010
                                      4/30/2020
                                      4/30/2020
                                                    5/10/1020
                                                    5/10/2020
                                                                  5/3012020
                                                                  5/30/2020
                                                                                 3S,696.68
                                                                                 3S.937.27
                                                                                              35,6%.68
                                                                                              ]5.931.27
                                                                                                            0.00
                                                                                                            0.00
                                                                                                                    3S,6%.68
                                                                                                                    35,931.21
                                                                                                                                  0.00
                                                                                                                                  0.00
                                                                                                                                         000
                                                                                                                                         0.00   0.00   51/2.361 20.00eY PUO/CPlG CV lCBC·HT R3            ""
                                                                                                                                                                                                          23,69
00348     EAGLE PIPE    74U4-010      4/30/2020     5/10/2020     5/30/2020      35.166.31    35.166.31     0.00    35,766.31     0.00   0.00   0.00   51/2.36120.00 C'/' 1'1101 CPlG cYTCSC·Hl R3        23.58
00].48
00348
          EAGlE PIPE
          EAGLE PIPE
                        141lS-010
                        74 116-010
                                      4/30/20ID
                                      4/30{2020
                                                    5/10/2000
                                                    5/10/2020
                                                                  5/30/2020
                                                                  5/30/2020
                                                                                 35,754.11
                                                                                 35,714.88
                                                                                              35.7S4.17
                                                                                              35,114.88
                                                                                                            0.00
                                                                                                            0.00
                                                                                                                    35.7S4.17
                                                                                                                    35,11~.B8
                                                                                                                                  0.00
                                                                                                                                  0.00
                                                                                                                                         0.00
                                                                                                                                         0.00
                                                                                                                                         0.00
                                                                                                                                                0.00
                                                                                                                                                0,00
                                                                                                                                                0.00
                                                                                                                                                       S 1/2 .361 20.00 Cf 1'110/ CplG CfTCSC'Hl R3
                                                                                                                                                       51/2.36120.00 CY 1'110/ CPlGC'i TCBC·HT 1'13
                                                                                                                                                       51/2.36120.00 CY PllOI CplG CYTCBC·Hl R3
                                                                                                                                                                                                          ""
                                                                                                                                                                                                          21.54
                                                                                                                                                                                                          23.48
00348     EAGlf PIPE    74 1lHltO     4/30/20ID     5/10/2020 5/30/2000          35,6U79      ]5,612,79     0.00    35.612.79     0.00
0W48      EAGlE PIPE    14117-010     4/30/2020     5/10/2020     5/30/2020      35,723.38    ]5,723.38     0.00    35,723.l8     0.00   0.00   0.00   51/2 .36120.00 Ct 1'110/CPLG CV TCSC·HT 1'13       23.55
00348     EAGLE PIPE    14118-010     4/30/20ID     5/10/2020     5/30/2020      35.814.S5    35,814.55     0.00    3S.814.55     0.00   000    0.00   51/2.36120.00 cY PUOI CPlG CYTCBC· HT R3           23,61
00348     EAGlE PIPE    74119-010     4/30/2020     5/10/2020     5/30/2000      35.796.35    35,196.35     0.00    35,796.35     0.00   0.00   0.00   51/2 .l61 20.00 cY PUO/ CNG cY lCRC·HT R3          23.60
OIB48     EAGlE PIPE    1412lKl1O     4/l0/2020     5/10/2020     5/3012020      35.803.32    35,803.32     0.00    35.8OJ.12     0.00   0.00   0.00   51/2.361 20.00 cY pllO/CPIGCY TCSC·HT R3           23,60
00348     EAGLE PIPE    74121-010     413012020     5/10/2020     5/30/2020      l5,809.24    35,809.24     0.00    35,809.24     0.00   0.00   0.00   51/2 .l6:L20.00C'f PUOI CpIG CV1CBC-Hl R3          21.61
00348     EAGlE PIPE    7412HIl0       S/1/2020     5/n !l020     5/31/2020      l2.J80.S3    32.380.53     0,00    32,380.53     0.00   0.00   0.00   95/8.39540.00 HCl80 81'C R3                        23.72
00348     EAGlt PIPE    74123"()10     S/l/IDID     5/11/2020     5/3112020      31,602.48    3 1,602 ,48   0.00    31.602A8      0.00   0.00   0.00   95/8 .395 40.00 HClBO BlC R3                       23.15
00348     EAGLE PIPE    7412~-o lO     5/1/2020     5/11/2020     5/31/2020      32.3113.26   32,383.26     0.00    32.383.26     0.00   0.00   0.00   95/8.]95 40.00 HClBO 8rc R3                        23.72
00348     EAGlE PiPE    74149-010      S/1/2020     5/11/2020 5/31/2020          35,513.58    35,513.58     0.00    35.511.S8     0.00   000    0.00   51/2.361 20.00CY puol CPlG CYT(SC·HT R3            23.41
00348     EAGLE PIPE    74 150-010     S/1/2020     5/11/2020     5/31/2000      35,120.34    35,720.34     0.00    35,720.34     0.00   0.00   0.00   S 1/1 .36120.00CY 1'110/ CplG cY TCBC· Hl R3       n5S
00348     EAGLE PIPE    74151-010      S/1/2020     5/11/2020     5/31/2020      35.59J.22    35,593.22     0,00    35,593.22     0.00   0.00   0.00   51/2 .361 20.00 CV 1'110/ CplG CYTCBC-HT R3        2.3,46
00348     EAGLE PIPE    74152-()10     5/1/2020     5In/2020      5/31/2020      35.810.45    ]5,810.45     0.00    l5.810.45     0.00   0.00   0.00   5 tj2 .36:L ZO.00 CY 1'110/ CPtG CY TCBC·H f R3    23.61
00348     EAGLE PIPE    74153-010      S/l/2020     S/I l/2020    5/31/2020      35,835.0)    35,835.03     0.00    3S,83S.03     0.00   0.00   0.00   51/2.36120.00 CV 1'110/ CpIG cYTCSC-HT R3          23.62
OOJ48     EAGLE PIPE    74155-{l10     5/1/2020     5/11/2020     5/31/2020      35,8215.5]   35,826.51     0.00    35,826.53     0.00   000    0.00   51/2 .361 20.00 C'( 1'110/ CpLG CV TCBC·Hf R3      2).62
00J48     EAGLE PIPE    7"156-010      5/1/2020     S/1l/2020     5/31/2020      35.796,80    35,196.80
                                                                                              35,130.66
                                                                                                            0.00
                                                                                                            0.00
                                                                                                                    )5,796.80
                                                                                                                    35,730.66
                                                                                                                                  0.00
                                                                                                                                  0.00
                                                                                                                                         0.00
                                                                                                                                         0.00
                                                                                                                                                0.00
                                                                                                                                                0.00
                                                                                                                                                       51/2 .361 20.00 C'( P1101 CPIG CYTCSC·HT III
                                                                                                                                                       S 112 .36120.00 0 1'1101 CplG CY TCSC·HT R3
                                                                                                                                                                                                          "..,
                                                                                                                                                                                                          23.55
00348     EAGLE PIPE    1415HlI0       5/1/1020     S/ll/l020     5/31/2020      35.730.66
00348     EAGlf PIPE    14158-010      SI1/W20      5/ 11/2020    5/31/2010      35,7'l8.17   35,798.17     0.00    35,798.17     0.00   0.00   0.00   S 1/2 .36120.00 CV PUO/ CPtG CV1CBC-HT R3          23.60
00348     EAGLE PIPE    14154-010      S/I/2020     5/11/2020     5/31/2020      35,820.01    35,820.01     0.00    J5,820.01     0.00   0.00   0.00   51/2.36120.00 0 P110/ CplG 0 TCBC·H I R3           23.61
00348     EAGl E PIPE   74160-010      S/1/2020     Sj1U2020      5/31/2020      35.160.24    35,160.24     0.00    35,760.24     0.00   0.00   0.00   S til .361 20.00CY 1'110/ CPLG CY lCSC·HT R3       13.57
00348     EAGlE PIPE    74161-010      5/1/2020     5/11/2020     5/31/2020      35.681.63    35,683,63     0.00    35,683.63     0.00   0.00   0.00   51/2.361 20.00CV 1'110/ CPlGCY1CBC-HT R3           23.52
00348     EAGLe PIPE    7416HllO       511/2020     5/11/2020     5/31/2020      35,816.S2    35,8l6.5Z     0.00    35.816.52     0.00   0.00   0.00   51/2.361 20.000' 1'110/ CPlG CV TCBC·HT 1\3        23.61
00348     EAGlE PIPE    14163-010      5/1/2020     5/ n /2020    5/31/2020      35.823.35    ]5,823.35     0 .00   35,823.35     0.00   0.00   0.00   51/2 .361 20.00CV 1'110/ CPIG CYTCSC·Hl R3         23.61
00348     EAGLE PIPE    74159-010      5/1/2020     5/11/2020     5/31/2020      ]5.798,92    35,7911.92    0.00    ]5,798.92     0.00   0.00   0.00   5 1/2.361 20.000 p110/CplG Cf TCSC·HT R3           23.60
00348     EAGLE PIPE    74 164-010     5/1/2020     5/11/2020     5/31/2020      35,519.95    35519.95      0.00    35.519.95     0.00   0.00   0.00   51/2 .]61 20.00cy pll0/Cp1G CY TCBC-Hl R3          21,41
                                                                                                                                                0.00   51/2.36120.00 0' 1'1101 eplG cY1CSC·HT Rl
00348
00348
          EAGLE PIPE
          EAGLE PIPE
                        7" 165-010
                        14166·010
                                       5/1/2020
                                       511/2020
                                                    5/ 11/2020
                                                    5/11/2020
                                                                  5/31/2010
                                                                  5/31/2020
                                                                                 35,692.28
                                                                                 35,825,/il
                                                                                              35,692.28
                                                                                              35,825.62
                                                                                                            0.00
                                                                                                            0.00
                                                                                                                    35,692.28
                                                                                                                    35,825.62
                                                                                                                                  0.00
                                                                                                                                  0.00
                                                                                                                                         0.00
                                                                                                                                         0.00   0.00   51/2.16120,00 CV puol Cpt G CV lCBC·HT R3          ""
                                                                                                                                                                                                          23.62
00348     EAGLE PIPE    74167-010      5{1/2020     5/11/2020     5/31/2020      15.676,81    35,676.81     0.00    35.676.81     0.00   0.00   0.00   51/2 .361-20.00 CY 1'110/ CP1G CVTeBC·HT R3        n.52
00348     EAGt E PIPE   74168-010      5/1/2020     5/ lt/ Z020   5131/2020      35,548.92    35.548.92     0.00    35,S48.92     0.00   0.00   0.00   5 1/2 .361 20.00 CY PllO / CpLG CY lCBC-Hl R3      13.43
00348     EAGH PIPE     74169-010      S/1/2020     s/n /2020     5j31/2020      35.508.4.2   35,508.42     0.00    35.508.42     0.00   0.00   0.00   51/2.361 20.00Cf 1'110/ CPLG CY 1C8(-HT R3         23.41
00348     EAGlE PIPE    74170-010      5/1/2020     SI1l/l020     5/31/2020      35.491.13    35,491,l]     0.00    35,491.13     0.00   0.00   0.00   51/2.36120.00 CVP1101 CPlGCVTC8C· HT 113           "All
00348     EAGLE PIPE    1417HllO       S/1I2020     5/11/2020     5/31/2020      l5.522..98   35,522,'}8    0.00    35,522.98     0.00   0.00   0.00   51/2,361 2O.ooCf pUO/ePlG CY TeSC·HT R3            "A>
00348     EAGLE PIPE    74172-010      S/1/2020     5/11/2020     5/31/2020      35.668,92    3S,668.92     0.00    35.668.92     0.00   0.00   0.00   51/2.361 20.00 CY pll0/CPLG CY TC8VH I R3          23.51
00348     EAGLE PIPE    7411HlIO       5/1/2020     5/ 11/2020 5/31/2000         l5.460.94    35,460.94     0.00    35,46{).'}4   0.00   0.00   0.00   5 tj2 .361 20.00 C'I puo/eptG cY1CBC-HT R3         23.38
00348     EAGLE PIPE    74174-{)10     S/1/2020     5/u/2020 5/31/2020           35.768.58    15,768.58     0.00    35.768.58     0.00   000    0.00   51/2.36120.00 cY 1'1101 CP lG cYTC6(·HT R3         2l.58
00348     [AGU PIPE     74 17S-{)10    5/1/2020     5/1l/2020 5/31/2020          l5525.11     35,525.11     0.00    35,525.71     0.00   0.00   0.00   51/2.36120.00 cY pUO/CPlG CYTC8C·HT R3             23.42
00~8      EAGLE PIPE    7418Hl10       5/4/2020     5/14/2020 6/312020           35.568,34    35,S68.l4     0.00    95,568.34     0.00   0.00   0.00   51/2.36120.00 CY P110/cpLG Col TC8C· HT R3         23.45
00348     EAGLE PIPE    7418l-{)1O     5/4/2020     5/14/2020 6/3/2020           35,60],99    ]5,603.99     0.00    l5,603.99     0.00   0.00   0.00   51/2 .361 20.000 pUO/CPlG cYlCBC· HT R3 SMIS       23.41
                                                                                                                                                0.00   S 1/2 .361 20.00 cY PUO/ CplG C'llCBC·HT R3 5MIS
00348
00348
          EACit £PIPE
          EAGlE PIPE
                        14 184-010
                        74185-010
                                       S/4/2020
                                       5}5/2020
                                                    5/14/1020 6/3/1.020
                                                    5/ 15/2020     6/4/2020
                                                                                 35,12262
                                                                                 35,663.15
                                                                                              35,722.62
                                                                                              35,663.15
                                                                                                            0.00
                                                                                                            0.00
                                                                                                                    35,722.62
                                                                                                                    35,663.15
                                                                                                                                  0.00
                                                                                                                                  0.00
                                                                                                                                         0.00
                                                                                                                                         0.00   0.00
                                                                                                                                                0.00
                                                                                                                                                       51/2.36120.000 pll0/CplG C'I TCBC·HT R3
                                                                                                                                                       51/2 .36L20.000 pllO/CptG cY lCSC·HT Rl
                                                                                                                                                                                                          ""
                                                                                                                                                                                                          23.51
                                                                                                                                                                                                          23.36
00348     EAGLE PIPE    74186-010      S/5/2U20     5/1S/2020      6/4/202.0     3S.441-67    35,441.67     0.00    }S,44l.61     0.00   0.00
003 48    EAGLE PIPE    14181-{)10     5/5/2020     5/1S/2020      6/4/2020      35,625.23    35,615.23     0.00    35,625.23     0.00   0.00   0.00   51/2.361 20.00 CY pllO/CplG CV TCSC-HT R3          23.48
00348     EAGLE PIPE    74188-{)1O     SIS/2020     5/15/2020      6/4/2020      35,349.13    ]5,349.13     0.00    35,349.13     0.00   0.00   0.00   S 1/2 .]61 ZO.OO C'I PUO/ CPlG C'fTC8C·Hl III      ""0
00348     EAGLE PIPE    7"189-{)10     5/5/l:020    5/1S/2020      6/4/2020      35.687.43    35.681.43     0.00    35.687.0      0.00   0.00   0.00   5 1/2 .36120.00 C'I puo/cpLG cY TCSC'Hl R3         23,53
0034B     EAGLE PiPE    74190-010      5/5/2020     5/15/2020      6/4/2020      35.591.85    ]5,59L,85     0.00    35.591.BS     0.00   0.00   0.00   S 1/2 .361 20.00 C'I pUO!CpLG OTCIIC-Ifl R3        23.46
00348     EAGlE PIPE    14191-010      5/S120l0     5/15/2020      6/~!2020      35,]32,45    lS,l31,45     0.00    JS.132.45     0.00   0.00   0.00   51/2.361 ZO.OO ct PUO! CpL6 Col l(SC'HT R3         23.29
0r048     EAGLE PIPE    74192-{)10     5/5/2fJ1.0   5/1S/2020      6/4/2020      35.105.61    35.705,63     0.00    35.705.63     0.00   0.00   0.00   51/2 .36120.00 Col PllO/ CPlGcYTC8(· HT ~          "M

                                                                                                                                                   BOOMERANG_10/30/20 HRG. EX._000033
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 7 of 9




                                                         BOOMERANG_10/30/20 HRG. EX._000034
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 8 of 9




                                                         BOOMERANG_10/30/20 HRG. EX._000035
Case 20-34879 Document 88-3 Filed in TXSB on 10/29/20 Page 9 of 9




                                                         BOOMERANG_10/30/20 HRG. EX._000036
